NEWS RELEASE FOR IMMEDIATE RELEASE: PARKERVISION, INC. REPORTS THIRD QUARTER AND NINE MONTH RESULTS Company to Host Conference Call and Webcast Monday, November 16, 2009 at 4:15 p.m. EST JACKSONVILLE, Fla. November 9, 2009 ParkerVision, Inc. (NasdaqGM: PRKR), a developer and marketer of semiconductor technology solutions for wireless applications, reported reduced losses for the third quarter and nine months ended September 30, 2009 as compared to the same periods in 2008.ParkerVision reduced third quarter 2009 operating expenses by approximately $950,000 or 14.2% from the same period in 2008, largely as a result of cost control programs. For the third quarter ended September 30, 2009 the reported net loss was $5.7 million, or $0.17 per share, on 33,085,620 weighted average shares outstanding.This compares to a net loss in the third quarter of 2008 of $6.6 million, or $0.25 per share, on 26,561,853 weighted average shares then outstanding. For the nine month period ended September 30, 2009, ParkerVision reported a net loss of $16.6 million, or $0.53 per share on 31,585,734 weighted average shares outstanding, compared with a net loss of $17.3 million, or $ 0.66 per share, on a weighted average of 26,223,991 shares outstanding in the first nine months of 2008. Third Quarter 2009 Highlights: · Sample phones containing ParkerVision’s d2p™ technology were tested and formally accepted by its mobile phone chipset customer with power savings and performance that exceeded the customer’s expectations. · A purchase order was received from ITT Corporation to incorporate commercial d2p integrated circuits into a highly-integrated transceiver radio platform for customer-sponsored demonstration of the d2p technology benefits in military radio applications. Jeffrey Parker, Chairman and Chief Executive Officer, commented, “The completion, delivery and testing of d2p-enabled handsets to our chipset customer was a milestone for the company, one which we believe will enable the launch of volume production by this customer and the first royalty revenues to ParkerVision in the coming months.The power savings realized from the d2p-enabled handsets verifies our previously stated predictions of providing up to 50% improvement in talk-time.” The company's cash position at September 30, 2009 was approximately $3.3 million. The company used approximately $10.6 million in cash for operations during the nine months ended September 30, 2009 and invested an additional $0.7 million in its intellectual property over the same period. The company will host a conference call and webcast on Monday, November 16, 2009 at 4:15 p.m. EST for a discussion of its 2009 third quarter financial results. The conference call will be accessible by telephone at 1-877-857-6163, at least five minutes before the scheduled start time.International callers should dial 719-325-4900.
